Proceeding pursuant to CPLR article 78 to review a determination of respondent’s predecessor, dated January 21, 1975 and made after a hearing, which dismissed petitioner from his civil service position of Assistant Assessor for the City of New Rochelle. Determination confirmed and proceeding dismissed on the merits, with costs. We hold that there was substantial evidence to support the finding of petitioner’s guilt and that the punishment imposed did not constitute an abuse of discretion. Hopkins, Acting P. J., Martuscello, Margett, Christ and Shapiro, JJ., concur.